Citation Nr: 0939715	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  08-02 424	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Reduction of service-connected disability compensation due to 
hospitalization at government expense and whether the debt 
was properly created.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1974 to June 1975.  He died in September 2008.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 determination of the Oakland, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
February 1974 to June 1975.  

2.	On October 2, 2009 the Board received a Social Security 
Administration data sheet showing the Veteran died in 
September 2008.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.



		
MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


